ORMOND, J.
Without deciding whether a corporation aggregate is subject to the process of garnishment, it is clear that the Bank has never appeared and answered in this case. Such answer could only be made under its common seal, by authority of its executive officer. The individual answers of the President and Cashier, under oath, cannot bind the Corporation. See the Branch Bank of Mobile v. Poc, 1 Ala. Rep. 396.
But, independent of this objectionyCock held by a'n individual in an incorporated company, being a mere chose in action, *755cannot bo subjected to tbo payment of his debts/by process of garnishment. The impropriety, as well as injustice of such an attempt, is manifest in this case. A judgment is rendered against the Bank, estimating the stock at one hundred dollars the share, its nominal value, when, for aught the Court can know, it may not be really worth ten dollars the share. These consequences are attempted to be obviated in the judgment rendered, by giving to the Bank the power of discharging itself from the payment of the judgment rendered against it for the debt, by the delivery or transfer of the stock.
It is perfectly clear that the Court had no power to render such alternative judgment, nor had the Bank the power to do the alternative act. It could not vest the title in the stock by delivery, if in its possession; nor had it the right to make a transfer. In every aspect of this case it is erroneous, and the judgment is therefore reversed and the cause remanded.